MAGILL and HANSEN, Circuit Judges,
jointly concurring.
We concur in all but footnote eight of Judge Lay’s majority opinion. We write separately to make explicit that possession of an identification card bearing a false social security number can, in some instances, provide a sufficient predicate for a jury to properly infer that a defendant falsely represented a social security number in violation of 42 U.S.C. § 408(a)(7)(B). We also write to explain why a majority of this court declines to remand this case to reconsider defendants’ sentences.
The panel is in agreement that when all of the evidence is considered in the light most favorable to the jury’s verdict, it is nevertheless insufficient to sustain that verdict. Hence, we agree this court should vacate defendants’ convictions for violation of 42 U.S.C. § 408(a)(7)(B), together with each of the $50 special assessments imposed thereon. In some instances, however, possession alone can serve as sufficient evidence for a jury to rationally infer that an individual represented a false social security number in violation of § 408(a)(7)(B).
For example, an individual could apply for and receive at a social security office a duplicate social security card by using a false name and false social security number.1 That person has violated § 408(a)(7)(B) the moment he makes the false representation concerning his alleged social security number, even before he makes any subsequent use of the card.2 A jury could reasonably convict a defendant who possessed the false duplicate card — without direct testimony that defendant made a false representation to procure the card — because it could infer that the defendant received the social security card through false representations.3 Thus, in some instances, possession without direct proof of use can justify a reasonable jury inference that a defendant violated § 408(a)(7)(B).
We also write separately to explain why a majority of this court declines to remand this case for resentencing.
Each defendant’s convictions (three for Hall, two each for McKnight and Barner) were grouped together and treated as if they were one offense. See U.S.S.G. § 3D1.2(d). With or without the now-vacated convictions, each defendant has a base offense level of *1147four. Additionally, none of the adjustments made to the base offense level rely on the now-vacated convictions. Thus, the district court’s use of the now-vacated convictions had no effect on the determination of any of the defendants’ Guidelines ranges.
We would be required to remand this case if we were to determine that the sentences were “imposed in violation of law or imposed as a result of an incorrect application of the sentencing guidelines.” 18 U.S.C. § 3742(f)(1). We do not see any ‘Violation of law” arising from the district court’s consideration of the defendants’ now-noncriminal conduct. The facts concerning their possession of the false identification materials would still have been relevant information for the court to consider at sentencing time because of their relevance to the other counts of conviction. See McMillan v. Pennsylvania, 477 U.S. 79, 84-86, 106 S.Ct. 2411, 2415-16, 91 L.Ed.2d 67 (1986); United States v. Galloway, 976 F.2d 414, 425 (8th Cir.1992) (en banc), cert. denied, — U.S. -, 113 S.Ct. 1420, 122 L.Ed.2d 790 (1993); see also 18 U.S.C. § 3661. The question, then, is whether the sentences were imposed “as á result of an incorrect application of the sentencing guidelines.”
It is important to remember that this is not a departure case. “When a district court has not intended to depart from the Guidelines, a sentence is imposed ‘as a result of an incorrect application of the Guidelines when the error results in the district court selects ing a sentence from the wrong guideline range.” Williams v. United States, — U.S. -, -, 112 S.Ct. 1112, 1120, 117 L.Ed.2d 341 (1992). It is only “[w]hen a district court has intended to depart from the guideline range [that] a sentence imposed ‘as a result of a misapplication of the Guidelines if the sentence would have been different but for the district court’s error.” Id. Because these defendants do not and cannot contend that the now-vacated convictions caused the district court to apply the wrong Guidelines range, and because they do not and cannot challenge any departure from the Guidelines range because this is not a departure case— as was the case in Williams — we need not inquire whether the convictions we vacate today “affect[ed] the district court’s selection of the sentence imposed.” Id. at -, 112 S.Ct. at 1121; see also United States v. West, 15 F.3d 119, 122 (8th Cir.1994) (affirming sentence imposed for two convictions where one conviction was affirmed and other conviction was reversed); cf. United States v. Olunloyo, 10 F.3d 578, 581 (8th Cir.1993) (declining to analyze any issue concerning 36-month sentence when court had affirmed defendant’s concurrent 88-month sentence because “a ruling in [defendant’s] favor would not reduce the time [defendant] is required to serve nor does imposition of this sentence prejudice him in any way”).
In sum, the district court selected the proper Guidelines range and properly imposed a sentence within that range. Thus, we cannot conclude that defendants’ sentences were imposed as a result of an incorrect application of the Guidelines and a remand is not required.

. The quality of a false document can create a strong inference that a defendant acquired the document through a misrepresentation to a third party. For example, if an accused is caught with a United States passport that is perfect, save a false name and social security number, a reasonable inference for a jury to draw is that the accused procured the passport through false representations to a third party, i.e., government officials. Cf. United States v. Gomes, 969 F.2d 1290, 1293 (1st Cir.1992) (describing four distinct safety features of social security cards designed to "foil counterfeiters” and to distinguish bogus cards from cards procured from the Social Security Administration).


. An individual who falsely represents his name and social security number to the Secretary violates 42 U.S.C. § 408(a)(6). See Glaze v. United States, 866 F.2d 253, 255 (8th Cir.1989) (per curiam). That same individual, who has falsely represented his name and social security number, also has violated § 408(a)(7)(B). The jury can infer an intent to deceive a third party from the fact that the individual has represented a false name and false social security number to the third party preparing the social security card.


. The jury could infer a positive action — false statements to third parties — from evidence of possession. Cf. ante, at - (stating that the "term 'represent' connotes a positive action, not merely possession”).